Case: 0:20-cv-00007-DLB-EBA Doc #: 24 Filed: 11/25/20 Page: 1 of 2 - Page ID#: 171




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                  AT ASHLAND

CIVIL ACTION NO. 20-7-DLB-EBA

DENNIS CARMACK                                                                 PLAINTIFF


v.                                       ORDER


TIMOTHY LEGG, et al.                                                       DEFENDANTS

                                  *** *** *** *** *** ***
       This matter is before the Court upon the November 9, 2020 Report and

Recommendation (“R&R”) of United States Magistrate Judge Edward B. Atkins, (Doc.

# 23), wherein he recommends that Defendants’ Motion to Dismiss, (Doc. # 22), be

granted due to Plaintiff’s failure to notify the Court of his change of address, as required

by Local Rule 5.3(e) and the Court’s previous order, (Doc. # 8). No objections having

been filed, and the time to do so having now expired, the R&R is ripe for the Court’s

consideration. The Court having reviewed the R&R, concluding that it is sound, and being

otherwise sufficiently advised,

       IT IS ORDERED as follows:

       (1)    The Magistrate Judge’s Report and Recommendation (“R&R”), (Doc. # 23),

is hereby ADOPTED as the findings of fact and conclusions of law of the Court;

       (2)    Defendants’ Motion to Dismiss, (Doc. # 22), is granted;

       (3)    Plaintiff’s Complaint, (Doc. # 1), is dismissed without prejudice for failure

to comply with Orders of the Court;

       (4)    This matter is hereby stricken from the Court’s active docket.

                                             1
Case: 0:20-cv-00007-DLB-EBA Doc #: 24 Filed: 11/25/20 Page: 2 of 2 - Page ID#: 172




       This 25th day of November, 2020.




J:\DATA\ORDERS\Ashland Civil\2020\20-7 Order Adopting R&R.docx




                                          2
